DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/14/22 has been entered.

      Response to Amendment
3.	As per Applicant’s amendment as filed on 08/30/22, claims 1, 15, and 18 have been amended, claims 2, 4, 8, and 10 have been canceled, and claims 21-24 have been newly added. 

Claim Objections
4.	Dependent Claim 24 is objected to because of the following informalities:  
The dependent Claim 24 depends from itself, which is improper and/or typo.
Appropriate correction is required.
Merits of dependent claim 24 has been examined.

Response to Remarks
5.	Applicant’s remarks with respect to currently pending amended claims as filed on 08/30/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly cited prior art references as discussed below.
Furthermore, Camus clearly discloses executing the verification/valid code (para. [0026]), wherein the verified code is configured to obtain the verified depth or disparity image by calculating depth or disparity image from the depth or disparity image calculator (302) for a subset (pyramid wavelet decomposition) of the whole image, and compare the calculated depth or disparity data with an original of the depth or disparity data (pre-rendered templates of objects) (paras. [0015], [0023], [0026-0027], [0047]).
Furthermore, as per Applicant’s remarks regarding amended dependent claims, please refer to the following new grounds of rejection as further discussed below.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

7.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3, 14-19, and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1) in view of Robertson et al (2016/0004535 A1), Mueller et al (2015/0015267 A1), and Venkataraman et al (2014/0079336 A1).
Regarding claims 1 and 15, Camus discloses a vision system/method for a motor vehicle, comprising: 
at least one processor (108, 206, 304) configured to 
execute an object detection code (415) having a first functional safety level (a classification of the object detection code, 415, using object detector/tracker, 308) (430), and configured to detect a plurality of objects (using object detector/tracker, 308) in a surrounding of the motor vehicle by processing images and calculate for a detected object its longitudinal distance (range) relative to the vehicle (paras. [0021], [0028]) (Figs. 2-3), 
execute, by the at least one processor, a gatekeeper code module (304) having a second functional safety level (a safety measure based on the classification, 430) (using the collision detector, 310) (Figs. 3-4; abs.; paras. [0006-0008], [0029], [0033], [0045-0047]),
the gatekeeper code module configured to take input objects detected by the object detection code and evaluate if a depth or disparity image (comprises a plurality of pixels) (302, output), in at least a part of an area covering the detected object, matches within given tolerances the longitudinal distance of the detected object given by the object detection code (Figs. 3-4; paras. [0008], [0021-0024], [0026-0028], [0036-0038], [0047]), and
wherein the second functional safety level (a safety measure based on the classification, 430) (using the collision detector, 310) has a higher functional safety level (see Note below) than the first functional safety level (a classification of the object detection code, 415, using object detector/tracker, 308) (430) (Figs. 3-4; abs.; paras. [0006-0008], [0029], [0033], [0045-0047]), and
wherein the gatekeeper code module (304) is configured to use a verified depth or disparity image (from 302) which has been verified by a verification/valid code (para. [0026]) having the higher functional safety level (using the collision detector, 310) than the object detection code (415) (see Note below) (Fig. 4, 425-430; paras. [0037], [0047]); and
execute the verification/valid code (para. [0026]), wherein the verified code is configured to obtain the verified depth or disparity image by calculating depth or disparity image from the depth or disparity image calculator (302) for a subset (pyramid wavelet decomposition) of the whole image, and compare the calculated depth or disparity data with an original of the depth or disparity data (pre-rendered templates of objects) (paras. [0015], [0023], [0026-0027], [0047]).
Note: Camus discloses/suggests the gatekeeper code module (304) having the higher functional safety level than the object detection code (415), since the functional safety level of the collision detector (310) in the gatekeeper code module (304) is only activated/computed based on (using) the functional safety level (the classification) of the object detection code (415) (see Fig. 4).
Camus does not seem to explicitly/particularly disclose:
wherein the first functional safety level and the second functional safety level each correspond to ratings for at least one of reliability and risk reduction, and
wherein the second functional safety level has the higher rating than the first functional safety level for the at least one of reliability and risk reduction,
wherein the verification code is configured to obtain the verified depth or disparity image by re-calculating original depth or disparity data from the depth or disparity image calculator for the subset of the whole image, and compare the re-calculated depth or disparity data with the original of the depth or disparity data.
However, Robertson et al teaches method of operating a multi-thread capable processing system, and an automotive system comprising such multi-thread capable processing system comprising a functional safety level (ASIL-x) corresponding/referring to either ASIL-A, ASIL-B, ASIL-C, or ASIL-D functional safety levels (ratings) (A-D, of which D has the highest functional safety rating than A-C) for at least one of reliability and risk reduction, wherein the safety levels (ratings) have been standardized, such that the level (rating) D functions in a vehicle system maybe a control of a brakes in response to a driver operating the braking pedal, an ABS (automatic braking system), or an ESP (electronic stability program), an exemplary ASIL-C level (rating) maybe correct operation of a tire pressure sensor monitoring system, ASIL-B level (rating) maybe correct operation of a parking sensor control system, and 
ASIL-A level (rating) maybe a download of updates for a vehicle navigation system (para. [0004]).
Furthermore, Mueller et al, as a supplemental/additional support, teaches integrated standard-compliant data acquisition device comprising a functional safety level (ASILs) corresponding to ratings (A-D, of which D has the highest rating than A-C) for at least one of reliability and risk reduction (in Background section) in order to determine/decide whether there is a fault condition, as opposed to a plurality of redundant devices required of prior art solutions, and wherein the type of fault can be determined and ranked accordingly (abs.; para. [0010]).
Moreover, Camus further discloses an indication of which the depth or the disparity image is deemed valid or invalid, and deemed invalid because of image contrast anomalies, lighting anomalies, and other factors, wherein this valid/invalid distinction is used in processing the depth image, and the disparity images are used to produce a depth map, wherein the depth map is produced using the calibration parameters and a selected disparity map produced with a desired resolution because each disparity image corresponds to a different image resolution (paras. [0026-0027]).
Moreover, Venkataraman et al teaches systems/methods for correcting user identified artifacts in light field images comprising:
determining (314) the correct depth and/or visibility information for the image data used to synthesize the selected (312) area of the light field image may be performed via user input and/or automatically as appropriate to the requirements of specific applications in accordance with embodiments of the invention, wherein the correct depth is determined (314) utilizing input received using an input device (Fig. 3; para. [0078]);
wherein the determined correct depth (314) is a depth sampled from a region of the light field image, and the determined correct depth corresponds to the depth of one or more pixels in the selected (312) area (para. [0079]); and 
assigning (314) the updated depth (implies recalculated/corrected depth) to the pixels from the light field data utilized to synthesize the selected area of the light field image is performed by assigning the (latest) depth information (316) of one or more pixels in the selected area, wherein assigning the (latest) depth to one or more pixels in the selected area utilizes a cost function or a confidence value associated with the depth of the pixels, where the cost or confidence value of the current/original depth of a pixel is compared to the cost or confidence value of the depth to be assigned to that pixel, 
wherein in the event that the difference in costs or confidence exceeds a threshold, then the depth estimate for the pixel remains unchanged, and when the difference is less than the threshold, then the new depth estimate is utilized with respect to the pixel in the re-rendering of the selected area,
wherein the confidence of the original depth can be utilized in determining the threshold and/or whether to modify the depth estimate for the pixel, so that a variety of cost functions can be utilized as appropriate to the requirements of specific applications, thereby enabling the correction of user identified artifacts in light field images, and correcting artifacts in a light field image rendered from a light field obtained by capturing a set of images from different viewpoints and the original/initial depth estimates for pixels within the light field using a processor configured by an image processing application (paras. [0080], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to incorporate/combine Robertson et al and Mueller et al’s teachings as above so that the first functional safety level and the second functional safety level each correspond to ratings for at least one of reliability and risk reduction, and wherein the second functional safety level has the higher rating than the first functional safety level for the at least one of reliability and risk reduction, in order to determine/decide whether there is a fault condition, as opposed to a plurality of redundant devices required of prior art solutions, and wherein the type of fault can be determined and ranked accordingly, and wherein the safety levels (ratings) have been standardized, such that the level (rating) D functioning in a vehicle system maybe a control of a brakes in response to a driver operating the braking pedal, an ABS (automatic braking system), or an ESP (electronic stability program), an exemplary ASIL-C level (rating) maybe correct operation of a tire pressure sensor monitoring system, ASIL-B level (rating) maybe correct operation of a parking sensor control system, and ASIL-A level (rating) maybe a download of updates for a vehicle navigation system, and further incorporate/combine Venkataraman et al’s teachings as above so that the verification code is configured to obtain the verified depth or disparity image by re-calculating original depth or disparity data from the depth or disparity image calculator for the subset of the whole image, and compare the re-calculated depth or disparity data with the original of the depth or disparity data, so that a variety of cost functions can be utilized as appropriate to the requirements of specific applications, thereby enabling the correction of user identified artifacts in light field images, and correcting artifacts in a light field image rendered from a light field obtained by capturing a set of images from different viewpoints and the original/initial depth estimates for pixels within the light field using a processor configured by an image processing application.
Regarding claim 3, Camus discloses wherein the verified depth or disparity image is a depth or disparity image, wherein the at least one processor (108, 206, 304) is configured to execute, a depth disparity image calculation code (302) having a lower functional safety level than the gatekeeper code module to calculate the depth or disparity image, and wherein the verification code is configured to provide a safety flag indicating a "safe" condition (“valid”) or "not safe" condition (“invalid” or “warning or alarm indication”) provided by the verification code (abs.; paras. [0008], [0015], [0026], [0047]).
Regarding claim 14, Camus discloses the verification code (in 304) can be executed on a dedicated electronic processing device (hardware circuitry) (Figs. 2-3; paras. [0018-0020]).
Regarding claims 16-17, Camus discloses, wherein the gatekeeper code module (304) is executed on a dedicated electronic processing device from the processing device adapted to execute the object detection code (308).
Furthermore, Camus integrates the processing of the gatekeeper code module (308) and the object detection code (308) in the sole processing device (108) (Figs. 1-2).
	However, adding another processor separately/independently to perform/execute the gatekeeper code module would have been considered a simple design choice/preference in order to compartmentalize the processing devices (processors).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of Camus’ teachings as discussed above to realize/recognize adding another processor so that the gatekeeper code module could very well be executed on the another dedicated electronic processing device (processor) independent from a processor of the at least one processor execute the object detection code, as a matter of simple design choice/preference in order to compartmentalize the processing devices (processors). 
Note: it is considered unpatentable when a simple location change (due to using a separate/secondary/independent processor) of an apparatus/processor/processing device does not produce an unexpected result(s) (In re Japikse, 86 USPQ 70 (CCPA 1950)).
In this case, the end result of re-location (by using a separate/secondary/independent processor) does not produce an unexpected result(s).
Regarding claim 18, Camus discloses the gatekeeper code module (304) having the second functional safety level (a safety measure based on the classification, 430) as discussed above.
Furthermore, Robertson et al teaches, wherein the rating of the functional safety level for the at least one of reliability and risk reduction includes the Automotive Safety Integrity Level (ASIL) risk classification scheme (ASIL-A, ASIL-B, ASIL-C, ASIL-D) (para. [0004]).
Moreover, Mueller et al teaches, wherein the rating of the functional safety level for the at least one of reliability and risk reduction includes the Automotive Safety Integrity Level (ASIL) risk classification scheme (ASIL-A, ASIL-B, ASIL-C, ASIL-D) (abs.; para. [0010]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to further incorporate/combine Robertson et al and Mueller et al’s teachings as above so that,
the rating of the second functional safety level for the at least one of reliability and risk reduction includes the Automotive Safety Integrity Level (ASIL) risk classification scheme, and the gatekeeper code module has the second functional safety level of the gatekeeper code module is at least the ASIL-B functional safety level, for substantially the same reasons/rational as discussed above.
Regarding claim 19, Camus discloses the first functional safety level (a classification of the object detection code, 415, using object detector/tracker, 308) (430) as discussed above.
Furthermore, Robertson et al teaches the non-critical (lowest level) functional safety level (ASIL-A) (para. [0004]).
Moreover, Mueller et al teaches the non-critical (lowest level) functional safety level (ASIL-A) (abs.; para. [0010]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to further incorporate/combine Robertson et al and Mueller et al’s teachings as above so that,
the first functional safety level is the non-critical (lowest level) functional safety level, for substantially the same reasons/rational as discussed above.
Regarding claim 22, Camus discloses an optical imaging device (20, 22) configured to capture the images from the surrounding of the motor vehicle (Figs. 2-3).

9.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1), Robertson et al (2016/0004535 A1), Mueller et al (2015/0015267 A1), and Venkataraman et al (2014/0079336 A1) as applied to claim 1 above, and further in view of Hilsebecher et al (2016/0335755 A1).
Regarding claim 5, Camus discloses the gatekeeper code module having a higher functional safety level than the object detection code as discussed above.
The combination of Camus, Robertson et al, and Mueller et al does not seem to explicitly/particularly disclose wherein the at least one processor (108, 206, 304) is configured to verify that an intrinsic yaw angle calibration of the imaging apparatus is verified to have at least a same functional safety level as the gatekeeper code module or the verification code.
However, Hilsebecher et al teaches control/method for detecting a change of a relative yaw angle within a stereo-video camera system for a vehicle comprising:
decalibration of the stereo-video camera system being recognized and continuously recalibrating using a self calibration, and determining a more  precise determination of the yaw angle, wherein after a recalibration, a more precise distance measurement in a disparity image is possible (paras. [0060], [0064]), wherein ascertaining the yaw angle between the left and the right camera is a necessary part of the continuous self-calibration of the stereo-video camera system, wherein determining the yaw angle error can be used as a part of the continuous self-calibration of the stereo-video camera system, and wherein the stereo-video camera system can then be calibrated even when the vehicle is moving (paras. [0060], [0064], [0077], [0018]),
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to incorporate/combine Hilsebecher et al’s teachings as above so that the at least one processor (108, 206, 304) is configured to verify that the intrinsic yaw angle calibration of the imaging apparatus (stereo-video camera system) can be verified to have at least a same functional safety level as the gatekeeper code module or the verification code, thereby a more precise distance measurement in Camus disparity image is possible, wherein the stereo-video camera system can then be calibrated even when the vehicle is moving.

10.	Claims 6-7, 9, 11-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1), Robertson et al (2016/0004535 A1), and Mueller et al (2015/0015267 A1), and Venkataraman et al (2014/0079336 A1) as applied to claim 1 above, and further in view of Kasao (5,850,475).
Regarding claim 6, Camus discloses the gatekeeper code module having a higher functional safety level than the object detection code and performing the matching evaluation as discussed above.
Camus further discloses the gatekeeper code module (304) using the verified depth or disparity image which has been verified by the verification code having the higher functional safety level than the object detection code as further discussed above (see claim 2 discussion).
The combination of Camus, Robertson et al, and Mueller et al does not seem to explicitly/particularly disclose the gatekeeper code module is adapted to divide an area covering the detected object into sub-areas, and to perform the matching evaluation with the verified depth or disparity image in at least a part of the sub-areas.
However, Kasao teaches apparatus/method for dividing image area comprising:
an area dividing is used as a preprocessing for detecting an object to be recognized, wherein values of pixels of adjacent divided areas are matched/compared with each other, thereby conducting a process for dividing and/or integrating a large image with using a small capacity working memory and in a short period of time (Fig. 2; col. 1, lines 13-30; col. 13, lines 1-16; col. 2, lines 1-3).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to incorporate/combine Kasao’s teachings as above so that the gatekeeper code module is configured to divide the area covering the detected object into sub-areas, and to perform the matching evaluation with the verified depth or disparity image in at least the part of the sub-areas, thereby conducting a process for dividing and/or integrating a large image with using a small capacity working memory and in a short period of time.
Regarding claim 7, Camus discloses the object detection code and matches within given tolerances the longitudinal distance of the detected object given by the object detection code as discussed above.
Furthermore, Kasao teaches matching a predetermined number of the sub-areas (divided areas) as discussed above.


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to further incorporate/combine Kasao’s teachings as above so that the gatekeeper code module is configured to discard the detected object if the matching condition is not fulfilled for the predetermined number of the sub-areas, since this clearly implies an object has not been detected, thereby having no use to save (such as in a memory) these non-detected sub-areas.
Regarding claim 9, Camus discloses the object detection code and matches within given tolerances the longitudinal distance of the detected object given by the object detection code as discussed above.
Furthermore, Kasao teaches dividing the sub-areas into boxes (Fig. 2A).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to further incorporate/combine Kasao’s teaching as above so that the gatekeeper code module is configured to divide the sub-areas into boxes, and to perform the matching evaluation in at least a part of the boxes, thereby conducting the process for dividing and/or integrating the large image with using the small capacity working memory and in the short period of time.
Regarding claim 11, Camus discloses a maximum allowed position error (would happen based on the classification border between “safe” classification and “unsafe” classification) for the detected object to be considered safe (Fig. 4, 430; para. [0047]).
Furthermore, Kasao teaches that each of the boxes has dimensions (Fig. 2A).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to further incorporate/combine Kasao’s teaching as above so that the at least one processor (108, 206, 304) is configured to determine whether each of the boxes has dimensions corresponding to the maximum allowed position error for the detected object to be considered safe for substantially the same reasons/rational as discussed above.
Regarding claim 12, Camus discloses the object detection code and matches within given tolerances the longitudinal distance of the detected object given by the object detection code as discussed above.
Camus further discloses a maximum allowed position error (would happen based on the classification border between “safe” classification and “unsafe” classification) for the detected object to be considered safe (or sufficient) (Fig. 4, 430; para. [0047]).

Furthermore, Kasao teaches the area dividing is used as a preprocessing for detecting an object to be recognized, wherein values of pixels of adjacent divided areas (sub-areas) are matched/compared with each other, wherein the sub-areas are divided into boxes as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to further incorporate/combine Kasao’s teachings as above so that the at least one processor (108, 206, 304) is configured to determine that the matching evaluation for the particular sub-area is fulfilled based on the first match of the boxes within the particular sub-area for substantially the same/similar reasons/rational as discussed above.
Regarding claim 13, Camus discloses the gatekeeper code module taking input objects detected by the object detection code and being adapted to evaluate if a depth or disparity image (comprises a plurality of pixels), in at least a part of an area covering the detected object, matches within given tolerances the longitudinal distance of the detected object given by the object detection code as discussed above.
Camus further discloses a maximum allowed position error (would happen based on the classification border between “safe” classification and “unsafe” classification) for the detected object to be considered safe (Fig. 4, 430; para. [0047]).
Furthermore, Kasao teaches that the area dividing is used as a preprocessing for detecting an object to be recognized, wherein values of pixels of adjacent divided areas (sub-areas) are matched/compared with each other, wherein the sub-areas are divided into boxes as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to further incorporate/combine Kasao’s teachings as above so that the at least one processor (108, 206, 304) is configured to determine that the matching condition of the matching evaluation is fulfilled if a sufficient number of disparity pixels in one of the boxes under consideration of the verified depth image have a sufficiently similar longitudinal distance as the detected object has at the part of the detected object corresponding to the box for substantially the same/similar reasons/rational as discussed above.



11.	Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1), Robertson et al (2016/0004535 A1), Mueller et al (2015/0015267 A1), and Venkataraman et al (2014/0079336 A1) as applied to claim 19 above, and further in view of Otsuka et al (11,151,076 B2).
Regarding claim 20, Robertson et al teaches the non-critical (lowest level) functional safety level (ASIL-A) (para. [0004]).
Furthermore, Mueller et al teaches the non-critical (lowest level) functional safety level (ASIL-A) (abs.; para. [0010]).
The combination of Camus, Robertson et al, and Mueller et al does not seem to particularly disclose a Quality Management (QM) functional safety level.
However, Otsuka et al teaches vehicle control system verification device comprising safety degree specified in ISO 26262, which corresponds to the ASIL and a Quality Management (QM), wherein the required safety degree is information indicating a safety degree required for the safety function, in order to verify the safety of the logical structure of a vehicle control system, and a processor for verifying the safety of the logical structure (abs.; col. 6, lines 39-44; col. 9, lines 25-29).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to further incorporate/combine Robertson et al and Mueller et al’s teachings as above so that,
the non-critical safety level is the Quality Management (QM) functional safety level in order to verify the safety of the logical structure of a vehicle control system, and a processor for verifying the safety of the logical structure.

12.	Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1), Robertson et al (2016/0004535 A1), Mueller et al (2015/0015267 A1), and  Venkataraman et al (2014/0079336 A1) as applied to claim 15 above, and further in view of Sawyer et al (2004/0189453 A1),
Regarding claim 21, Camus discloses wherein the verified depth or disparity image is a depth or disparity image, wherein the at least one processor (108, 206, 304) is configured to execute, a depth disparity image calculation code (302) having a lower functional safety level than the gatekeeper code module to calculate the depth or disparity image, and wherein the verification code is configured to provide a safety flag indicating a "safe" condition (“valid”) or "not safe" condition (“invalid” or “warning or alarm indication”) provided by the verification code (abs.; paras. [0008], [0015], [0026], [0047]).
As an alternative scenario, Camus discloses calculating the verified depth or disparity image by a depth or disparity image calculation code (302) (para. [0026]).
Furthermore, Camus discloses the gatekeeper code module having the higher functional safety level than the object detection code as discussed above, which very much implies that the depth or disparity image calculation code have a lower functional safety level than the gatekeeper code module, since the calculating the verified depth or disparity image by the depth or disparity image calculation code occurs first, and subsequently the functional safety level of the collision detector (310) in the gatekeeper code module (304) is only activated/computed based on (using) the functional safety level (the classification) of the object detection code (415) (see Fig. 4).
Moreover, Camus teaches that certain disparity values may be deemed invalid because of image contrast anomalies, lighting anomalies and other factors, wherein this invalid distinction is used in processing the depth image (para. [0026]).
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing the above teachings as taught by Camus to simply realize/recognize calculating the verified depth or disparity image by the depth or disparity image calculation code having the lower functional safety level than the gatekeeper code module, for substantially the same reasoning/rational as discussed above.
As an additional support/analysis, Sawyer et al teaches vehicle safety assembly comprising:
vehicle safety flag assemblies including a mounting member configured for mounting to a vehicle, wherein a flag is movably coupled to the mounting member and movable between a first position and a second position, and providing methods of using the vehicle safety flag assemblies to safely operate the vehicle (abs.; paras. [0013-0014]). 
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to incorporate/combine Sawyer et al’s teaching as above so as to calculate, by the verification code, the safety flag indicating a safe condition or a not safe condition, in order to provide methods of using the vehicle safety flag assemblies to safely operate the vehicle.

13.	Claim 23 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1), Robertson et al (2016/0004535 A1), Mueller et al (2015/0015267 A1), and  Venkataraman et al (2014/0079336 A1) as applied to claim 1 above, and further in view of Stahlin et al (2011/0022247 A1).
Regarding claim 5, Camus in view of Venkataraman et al teaches/suggests comparing the updated depth or disparity data with the initial/original of the depth or disparity data as discussed above.
The combination of Camus, Robertson et al, Mueller et al, and Venkataraman et al does not seem to explicitly/particularly disclose, wherein the processor is configured to activate driver assistance based on the comparison.
However, Stahlin et al teaches method for open loop and closed loop control of traffic flow comprising:
detecting an occurrence of a special situation, wherein, a driver assistance system automatically takes over the longitudinal control of the vehicle, and when the special situation ends, the driver regains the control over the vehicle, which he had before the activation of the driver assistance system, in order to make available a longitudinal controller for a vehicle in such a way that reliable and economic control of a vehicle can be permitted with a driver assistance (abs.; Fig. 1; paras. [0022-0026], [0012]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to incorporate/combine Stahlin et al’s teachings as above so that the processor is configured to activate driver assistance based on the comparison, in order to make available a longitudinal controller for a vehicle in such a way that reliable and economic control of a vehicle can be permitted with a driver assistance.

14.	Claim 24 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Camus (2009/0195371 A1), Robertson et al (2016/0004535 A1), Mueller et al (2015/0015267 A1), Venkataraman et al (2014/0079336 A1), and Stahlin et al (2011/0022247 A1) as applied to claim 23 above, and further in view of Buerkle et al (2015/0224988 A1).
Regarding claim 24, the combination of the above cited references does not seem to explicitly/particularly disclose the driver assistance comprising at least one of automatic braking assistance and steering assistance.
However, Buerkle et al teaches driver assistance system comprising:
a driver assistance system configured to provide steering assistance to the driver in difficult driving situations (i.e., when passing through bottlenecks, and the driver is also to be supported if he or she has assessed the traffic situations incorrectly, e.g., if the bottleneck is narrower than expected), wherein the support function of the driver assistance system is also available to the driver if the vehicle gets into an uncomfortable driving trajectory, so that through a certain steering moment at the steering wheel, the driver is then able to be provided with an indication as to how he can safely and comfortably pass through the bottleneck, thereby improving the predictability of potential collisions in vehicles that are traveling on roads featuring bottlenecks and oncoming traffic (abs.; paras. [0049], [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the vision system for a motor vehicle as taught by Camus to incorporate/combine Buerkle et al’s teachings as above so that the driver assistance comprising at least one of automatic braking assistance and steering assistance, so that through a certain steering moment at the steering wheel, the driver is then able to be provided with an indication as to how he can safely and comfortably pass through the bottleneck, thereby improving the predictability of potential collisions in vehicles that are traveling on roads featuring bottlenecks and oncoming traffic.

Conclusion
15.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Schade et al (2013/0268798 A1), Microprocessor system having fault-tolerant architecture. 
B)	Odenthal et al (2007/0185638 A1), Method for increasing the driving stability of a vehicle. 

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

17.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  








/SHAWN S AN/Primary Examiner, Art Unit 2483